UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6772



LAMAR A. PENDERGRASS,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-870-AM)


Submitted:   December 19, 2002            Decided:   January 22, 2003


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lamar A. Pendergrass, Appellant Pro Se.  Mary Kathleen Beatty
Martin, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Lamar A. Pendergrass, a state prisoner seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).     An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue for claims

addressed by a district court on the merits absent “a substantial

showing of the denial of a constitutional right.”               28 U.S.C.

§ 2253(c)(2) (2000).       As to claims dismissed by a district court

solely on procedural grounds, a certificate of appealability will

not issue unless the petitioner can demonstrate both “(1) ‘that

jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right’ and

(2) ‘that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.’”              Rose v.

Lee, 252 F. 3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318 (2001).           We

have reviewed the record and conclude for the reasons stated by the

district court that Pendergrass has not satisfied either standard.

See Pendergrass v. Angelone, No. CA-01-870-AM (E.D. Va. Apr. 23,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions   are   adequately   presented   in   the


                                      2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3